Citation Nr: 0717436	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-05 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In May 2007, to support his claim, the veteran testified at a 
hearing before the Board in Washington, DC.  


FINDING OF FACT

The greater weight of the evidence establishes that the 
veteran's current cervical spine disorder resulted from an 
injury during service.  


CONCLUSION OF LAW

The veteran's cervical spine disorder is due to an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  



Since the Board is fully granting the veteran's claim, there 
need not be a discussion of whether there has been compliance 
with the duty to notify and assist provisions of the VCAA 
because even were the Board to assume for the sake of 
argument there has not been compliance, this is 
inconsequential and, therefore, at most merely harmless 
error.  That is to say, the veteran is not prejudiced in any 
way by the Board going ahead and adjudicating his claim.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(requiring that the Board explain why it is not prejudicial 
to the veteran to consider evidence in the first instance, 
that is, without the RO having initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records (SMRs) show he was 
involved in an automobile accident in September 1969.  The 
records indicate his treatment at that time related primarily 
to his lower back and to his front teeth and jaw.  He 
sustained trauma to three upper and three lower front teeth; 
the two upper central incisors were eventually resected in 
December 1969.  The records also reflect periodic complaints 
of low back pain during the remainder of his period of 
service.  The service medical records are unremarkable for 
any complaints or abnormal clinical findings regarding his 
cervical spine.  His military service ended in June 1970.

The post-service treatment records are also unremarkable for 
any cervical spine complaints until October 2000, when a VA 
MRI revealed degenerative disk changes at C5-6 and C6-7.  

A private physician wrote in February 2002 that the veteran 
had a two-year history of numbness in his arms, right worse 
than left, with cervical degenerative disc disease on MRI and 
radiculopathy on EMG by history.  The examiner also noted the 
veteran's complaints of a "weak back" and lumbar "spasms" 
since automobile accidents in 1969 and 1970.  Although no 
pertinent abnormal clinical findings were recorded, the 
examiner diagnosed cervical radiculopathy by history.  He did 
not specifically relate that diagnosis to the noted 
automobile accidents during service.  

A VA compensation examination was conducted in September 
2002.  That examiner reviewed the veteran's claims file, 
noting the history of the 1969 accident during service.  The 
examiner indicated the veteran had brought with him the 
report of an evaluation in 1985 that documented some cervical 
spine strain.  (The 1985 report is not currently of record, 
however.)  The veteran said he had experienced more symptoms 
in his neck 16 years prior to the 2002 examination.  After 
reviewing the file and examining him, the physician stated 
that the injury in service more likely than not led to the 
veteran's present degenerative disc and joint disease of the 
cervical spine.  The examiner specifically found relevant the 
back and facial injuries that were noted in service and the 
veteran's report that he wore a cervical collar for a while 
after the accident, although the service medical records do 
not document that latter fact.  

Subsequent VA clinic records show continued treatment for the 
veteran's cervical spine disorder.  

The veteran provided credible testimony during his May 2007 
hearing.  He described the 1969 and 1970 accidents, stating 
the 1969 accident was much more severe than the 1970 
accident.  He also testified concerning his more recent 
cervical spine symptoms and treatment.  

There is no negative evidence in this case, per se, meaning 
no evidence against the veteran's claim.  Although an injury 
specific to his cervical spine was not documented during 
service, the 1969 automobile accident was noted at that time, 
with well documented injuries to his back and face.  And the 
September 2002 VA examiner clearly believed the severity of 
that 1969 accident, as evidenced by the veteran's other 
recorded injuries, was sufficient to cause a cervical spine 
injury, as well, albeit which did not become symptomatic for 
many years.  Combine this VA medical opinion with the 
veteran's hearing testimony, under oath, which is credible, 
and there are sufficient grounds to grant service connection 
for a cervical spine disorder as a residual of the injury 
sustained in that motor vehicle accident in service.  This is 
especially true when all reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.  


ORDER

Service connection is granted for residuals of a cervical 
spine injury.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


